Citation Nr: 1825772	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-31 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for a sleeping disorder.


REPRESENTATION

Appellant represented by:	George Sink, Esq.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 through March 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for PTSD and for a sleeping disorder. The Board finds a remand necessary prior to adjudication, as review of the claims file reveals that the RO prepared a Supplementary Statement of the Case (SSOC) in February 2017 readjudicating these claims, but did not properly issue the SSOC to the Veteran. See 38 C.F.R. § 19.31 (2017). The Board finds that this appeal must be remanded so that this action may be completed. Accordingly, the case is REMANDED for the following action:

Review the Veteran's most recent evidentiary submissions, and readjduciate the claims. If any of the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with an SSOC and be given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

